Citation Nr: 1549509	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011, June 2012, and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus is related to military service. 

2.  Parkinson's disease is related to military service.


CONCLUSION OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including diabetes mellitus and Parkinson's disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The evidence of record reflects that the Veteran served in Vietnam, which creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The record contains no affirmative evidence to rebut the presumption of herbicide exposure.  Thus, the Board presumes that the Veteran was exposed to herbicide agents.

Post-service medical records contain diagnoses both for and against finding that the Veteran currently suffers from diabetes mellitus and Parkinson's disease.  

During a November 2010 VA examination, the Veteran was found to have normal glycemic status following a blood test.  The examiner commented that metabolically, the Veteran has had some close brushes with the metabolic syndrome or carbohydrate intolerance, but has never fulfilled the American Diabetes Association criteria in the past or currently for a formal diagnosis of diabetes mellitus and as such it was less likely as not that he has diabetes mellitus in the past or currently.  In December 2010, a VA health clinician commented following review of the November 2010 VA examination that the Veteran had testing indicative of impaired glucose tolerance according to the World Health Organization and American Diabetes Association and noted that these values have been rising steadily over the past several years and without significant intervention and support the patient has a high probability of progressing to frank diabetes with a 5-year period.

A February 2011 examination diagnosed the Veteran as having Parkinson's disease and Meige disease.  In a May 2012 VA disability benefits questionnaire (DBQ), the examiner concluded that the medical treatment records containing seven HgA1 values between 2005 and 2012 singly or in composite satisfied or met the VA standard for the diagnosis of type 2 diabetes, but rather showed a metabolic syndrome that was a glucose intolerance state and a harbinger of future diabetes.  In a June 2013 VA DBQ, the examiner indicated that the Veteran had an endocrine disease other than diabetes mellitus; however, there did not appear to be any blood testing associated with this opinion.  

VA medical treatment records beginning in 2008 show treatment for diabetic foot care.  During November 2011 treatment for diabetic foot care, the Veteran was diagnosed as having type 2 diabetes, onychomycosis, and boney abnormalities with calluses.  Treatment dated February 2014 showed that the Veteran received treatment for multiple conditions, including diabetes mellitus, and it was noted that his glucose values were excellent with a most recent hemoglobin A1c of 5.8 and he was taking Actos prescribed by a private provider.  

During a February 2014 DBQ, the examiner stated that the Veteran's claims file did not contain any objective medical evidence supporting the diagnosis of Parkinson's disease, but then proceeded to explain that the Veteran was originally diagnosed with Meige's syndrome which later developed into Parkinson's disease and that Parkinson's symptoms can be confused with Meige because of facial symptom similarities and slow progression of Parkinson's.  He stated that the Veteran was being treated for Parkinson's disease by a neurologist who originally diagnosed his Meige's syndrome and he does have Parkinson's disease that was first diagnosed as Meige disease and later, when his symptoms progressed, was correctly diagnosed.  However, the examiner also found that the Veteran's claims file does not contain any objective medical evidence supporting the diagnosis of Parkinson's disease and stated that the Veteran does not have nor has ever been diagnosed with Parkinson's disease.  Similarly, the examiner also diagnosed the Veteran as having diabetic peripheral neuropathy of the bilateral lower extremities with decreased hair of the lower extremities and stated that he had type 2 diabetes for 10 years and has had bilateral lower extremity numbness in the feet for years.  The examiner also stated that the Veteran's claims file did not contain any objective medical evidence supporting the diagnosis of diabetes mellitus type 2.

In light of the differing medical evidence as to whether the Veteran is currently diagnosed as having diabetes mellitus and Parkinson's disease, the Board finds the evidence for and against finding of current disabilities is at least in equipoise.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.

Because diabetes mellitus and Parkinson's disease are listed as diseases presumed to be due to exposure to herbicide agents, and there is no indication that the Veteran contracted the disease from an intercurrent cause, the Board concludes that service connection is warranted for diabetes mellitus and Parkinson's disease on a presumptive basis.  See 38 C.F.R. § 3.309(3).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for Parkinson's disease is granted.


REMAND

As the ratings assigned for claims of diabetes mellitus and Parkinson's disease that were granted service connection in this appeal could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  As such, the Board finds that the TDIU issue should be remanded and considered by the RO following implementation of the grants for service connection for diabetes mellitus and Parkinson's disease and assignment of disability ratings.


Accordingly, the case is REMANDED for the following action:

1.  The claim for entitlement to TDIU should be considered following the implementation of the grants for service connection for diabetes mellitus and Parkinson's disease and assignment of disability ratings. 

If the Veteran still does did not meet the minimum percentage requirements for a schedular total disability rating under 38 C.F.R. § 4.16(a), the claim should be considered under 38C.F.R. §4.16(b).  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


